Filed 2/10/15 In re D.K. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re D.K., a Person Coming Under the
Juvenile Court Law.
                                                                 D066799
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. J519009C)
         Plaintiff and Respondent,

         v.

DEANDRE K.,

         Defendant and Appellant.


         APPEAL from findings and orders of the Superior Court of San Diego County,

Kenneth J. Medel, Judge. Affirmed.



         Michele Anne Cella, under appointment by the Court of Appeal, for Defendant

and Appellant.


         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Dana C. Shoffner, Deputy County Counsel, for Plaintiff and Respondent.
       DeAndre K. appeals findings and orders removing his daughter from her mother's

custody under Welfare and Institutions Code section 361, subdivision (c)(1)1 at the

disposition hearing. We affirm with directions.

                  FACTUAL AND PROCEDURAL BACKGROUND

       D.K. is the three-year-old daughter of DeAndre K. and E.W. (together, the

parents). In addition to D.K., E.W. has two older daughters, seven-year-old N.O. and

five-year-old K.O.2 In June 2014, the San Diego County Health and Human Services

Agency (Agency) detained D.K. and her sisters (together, the children) in protective

custody and filed petitions alleging the children were at substantial risk of serious harm

because of their exposure to the parents' ongoing violent confrontations, including a

current altercation in which E.W. was injured. (§ 300, subd. (b).)

       The Agency documented 10 incidents of domestic violence involving the parents.

In December 2010, DeAndre was arrested for threatening the maternal grandfather with a

knife while the two older children were present. In June 2011, DeAndre was arrested for

pushing E.W., who was pregnant, against a vending machine and not allowing her to

leave. In August 2012, E.W. ripped DeAndre's shirt and hit him in the head several times

in D.K.'s presence.




1      All further statutory references are to the Welfare and Institutions Code.

2       This appeal concerns only D.K. The juvenile court placed N.O. and K.O. with
their father and dismissed their dependency cases. Because N.O. and K.O. provided
information about DeAndre's and E.W.'s pattern of domestic violence to the social
worker, we include their background information in this opinion.
                                             2
       In September 2012, DeAndre was arrested after he pushed E.W. into a door and

threw her to the ground, injuring her. Two of the children were present during this

altercation. The following week E.W. was arrested after she slapped DeAndre across the

face in public.

       In August 2013, E.W. and DeAndre were arguing while DeAndre was driving on a

freeway. D.K. was present. DeAndre started speeding, attaining speeds of more than

100 miles per hour. He almost hit a truck. DeAndre exited the freeway and stopped in an

alley. E.W. left the vehicle with D.K. DeAndre drove through the alley, hitting items,

and turned the car toward E.W. and D.K. E.W. ran and called the police. She walked

with her daughter until she found their vehicle parked on a street. DeAndre drove up

with a girlfriend. He tried to shove E.W. out of the driver's seat. When she left the car,

he pushed her back into it and yanked her scarf from her head. E.W. told police she did

not want to have anything more to do with DeAndre.

       Finally, in June 2014, DeAndre was arrested after he battered E.W., who was

injured on both forearms and her neck. K.O. witnessed the incident. The two other

children were in another room. E.W. and DeAndre told police E.W. fell in the shower

and injured herself. K.O told the police officer her mother was crying because DeAndre

hurt her.

       When interviewed by a social worker, K.O. said the parents were "always fighting,

pushing and punching." She said DeAndre and E.W. hit them with a belt and a hangar on

the arm. She denied she was bruised or marked as a result.



                                             3
       N.O. told a social worker that her mother and DeAndre always fought. He had

punched her mother in the lip, making it bloody. Her mother had two scars from his

physical assaults. N.O. said the parents did not hit her but they hit her younger sisters

with their hand, a belt and a hangar.

       When questioned about the June 2014 incident, E.W. told the social worker she

slipped in the shower and hurt herself. She denied any domestic violence, saying "all

couples have arguments." E.W. was not willing to separate from DeAndre, obtain a

restraining order or participate in voluntary services. She denied hitting the children.

E.W. tested positive for amphetamine and marijuana, and admitted she had used

methamphetamine in the past, starting at age 15. She also acknowledged using marijuana

every day.

       DeAndre said E.W. slipped in the shower. He refused to discuss other incidents of

domestic violence, saying they occurred a long time ago. He acknowledged daily use of

marijuana. DeAndre denied hitting the children. He was not willing to separate from

E.W., obtain a restraining order or participate in voluntary services. He tested positive

for amphetamine and marijuana.

       In August, E.W. told a social worker she was no longer in a relationship with

DeAndre. She did not have a place to live and had no income. The social worker gave

her referrals for shelters. DeAndre told the social worker he and E.W. separated after

their attorneys told them it would be better for them and the children if they did so.

       The jurisdiction and disposition hearing was held on August 22, 2014. The court

admitted the Agency's reports in evidence and heard testimony from the social worker

                                              4
and E.W. After the court denied DeAndre's request for a new attorney, DeAndre left the

courtroom and did not return.

       The Agency reported that two-year-old D.K. was diagnosed with adjustment

disorder with anxiety. She was hitting, biting, not sleeping well and not listening to

direction. D.K. had minor asthma attacks. E.W. was consistently visiting D.K.

       The social worker testified E.W. was attending a domestic violence program with

positive reports. She had yet to enroll in a parenting class or participate in a substance

abuse assessment. E.W. was working to stabilize her living situation. The parents

reported they were separated. DeAndre was enrolled in a domestic violence group. His

visits with D.K. were positive.

       E.W. asked the court to place the children with her. She testified the previous

evening, a friend offered to let her and the children stay in a bedroom in her home. E.W.

did not qualify for several of the shelters the social worker had recommended because she

did not have her children in her care. Another shelter was not taking any more

applications for its waiting list. E.W. said she would start a full-time job the following

week. She was setting up the services the social worker recommended but had not yet

received a referral for a substance abuse assessment.

       The court, noting that the parents gave inconsistent reports about the latest

incident of domestic violence and that the other incidents were "too numerous to repeat,"

found that the parents' denials of domestic violence were not credible and sustained the

jurisdictional allegations under section 300, subdivision (b) by clear and convincing

evidence. In discussing the protective risks to D.K., the court found that the parents

                                              5
needed to address their violent and volatile behaviors in order for D.K. to have a chance

for a healthy upbringing. In addition, the parents' positive drug tests also presented a

protective risk. The court removed D.K. from the physical custody of E.W. and

DeAndre3 and ordered a plan of reunification services.

                                       DISCUSSION

       DeAndre contends there is not substantial evidence to support the order removing

D.K. from E.W.'s care4 because the court did not consider reasonable protective

measures to prevent removal such as keeping E.W.'s address confidential from him, and

ordering supervised visitation and other services, including unannounced visits by the

social worker. DeAndre argues the court did not make the required factual findings on

the record.

       A dependent child may not be taken from the physical custody of the parent under

section 361 unless the court finds there is clear and convincing evidence that there is or

would be a substantial danger to the child's physical health, safety, protection, or physical

3      The court's minute order states: "There is clear and convincing evidence the child
[D.K.] should be removed from the custody of mother pursuant to Section 361[,
subd. ](c)." In its oral pronouncement, the court found "by clear and convincing evidence
that removal of the children [sic] from both Mr. [K.] and Ms. [W.], the mother, is
appropriate under . . . section 361[, subd. ](c) . . . ."
       Where there is a discrepancy between the oral pronouncement as reflected in the
reporter's transcript and the minute order contained in the clerk's transcript, the oral
pronouncement controls; courts presume any inconsistency is the result of clerical error
and rely upon the oral pronouncement contained in the reporter's transcript. (People v.
Mesa (1975) 14 Cal. 3d 466, 471; People v. Crenshaw (1992) 9 Cal. App. 4th 1403, 1415-
1416.)

4     DeAndre does not contend the court erred in removing D.K. from his custody.
E.W. does not appeal the order removing D.K. from her custody.
                                              6
or emotional well-being if returned home, and that there are no reasonable means to

protect the child's physical health without removing the child. (§ 361, subd. (c)(1).) The

court shall state the facts on which the decision to remove the child is based. (Id., subd.

(d).)

        In reviewing the court's findings and orders under section 361, subdivision (c), we

employ the substantial evidence test, bearing in mind, however, the heightened burden of

proof. (In re Kristin H. (1996) 46 Cal. App. 4th 1635, 1654.) We do not reweigh the

evidence, evaluate the credibility of witnesses or resolve evidentiary conflicts. The

appellant has the burden to demonstrate there is no evidence of a sufficiently substantial

nature to support the findings or orders. (In re Dakota H. (2005) 132 Cal. App. 4th 212,

228.) We draw all legitimate and reasonable inferences in support of the judgment.

(Candari v. Los Angeles Unified School Dist. (2011) 193 Cal. App. 4th 402, 408.)

        We are not persuaded by DeAndre's claim reversal is required because the court

did not make the findings on the record as required under section 361, subdivision (d).

DeAndre implicitly acknowledges there is substantial evidence to support a finding there

would be a substantial danger to the child's physical health, safety, protection, or physical

or emotional well-being if returned home. The record shows that the court identified the

protective risks to D.K. as domestic violence and substance abuse, and discussed their

need to change their behaviors to mitigate the risks to D.K. The record clearly shows the

parents refused to acknowledge their many incidents of domestic violence. E.W. and

DeAndre initially refused to take any steps to ameliorate the problem, including seeking a

restraining order.

                                              7
       Further, in arguing that a confidential placement with protective services would

protect D.K. if placed with her mother, DeAndre focuses only on himself as the more

violent perpetrator in many of the domestic violence incidents between himself and E.W.

However, as the court's remarks make clear, it was not only concerned about DeAndre's

violent behaviors, but also about the parents' positive drug tests and E.W.'s own

aggressive behaviors. We also note that despite the positive steps E.W. was taking to

stabilize her circumstances, she had not yet completed a substance abuse assessment and

any recommended substance abuse treatment, and she was not yet in a position to offer a

stable, secure home to D.K. In addition, the court had determined the parents were not

credible and could reasonably reject the assertion D.K. would be safe in her mother's care

at a confidential location because the parents were no longer together.

       DeAndre's reliance on In re Jeanette S. (1979) 94 Cal. App. 3d 52 and In re Ashly

F. (2014) 225 Cal. App. 4th 803 do not assist him here. In re Jeanette S. was decided 36

years ago under a different statutory scheme that did not recognize, as we do today, the

extent of the child's interest in living free from abuse and neglect and from significant

risk factors underlying child abuse and neglect. (§ 300.2 [purpose of chapter is to

provide maximum safety and protection for children who are currently being abused or

neglected, and to ensure the safety, protection and well-being of children who are at risk

of harm], added by Stats. 1996, ch. 1084, § 2; see also In re Dakota H., supra, 132

Cal.App.4th at p. 223 [recognizing that children have interests independent from the

interests of their parents].)



                                              8
       This case is also significantly different from In re Ashly F. In that case, the child

welfare agency did not discuss any reasonable efforts to prevent removal of the children

from their home and the court did not state the facts supporting its conclusion on the

record. (In re Ashly F., supra, 225 Cal.App.4th at pp. 809-811.) Here, the record shows

the Agency offered preplacement preventive services to E.W., including a domestic

violence program, parenting classes, substance abuse screening and random drug testing.

Before initiating dependency proceedings, the social worker offered the parents voluntary

services and tried to convince each parent to obtain a restraining order. In its disposition

report, the Agency reported that it had conducted a home safety assessment and had

concluded that D.K. could not safely remain in her mother's care because E.W. denied the

allegations of domestic violence and was not honest about her substance abuse issues.

Unlike In re Ashly F., the court adopted the Agency's recommendations for removal and

made the required factual findings on the record.

       We conclude the court did not err when it found there would be a substantial

danger to the child's physical health, safety, protection, or physical or emotional well-

being if returned home, and there were no reasonable means to protect the child's

physical health without removing the child from the parents' custody. (§ 361, subd.

(c)(1).) The record shows the court made the required factual findings on the record.

(Id., subd. (d).)




                                              9
                                     DISPOSITION

       The findings and orders are affirmed. The court is directed to modify its

disposition order nunc pro tunc to reflect that D.K. has been removed from the custody of

her father, as well as her mother.



                                                                 HUFFMAN, Acting P. J.

WE CONCUR:



MCINTYRE, J.



IRION, J.




                                            10